      Case 3:19-cv-00399 Document 30 Filed on 01/28/21 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             January 28, 2021
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                          Nathan Ochsner, Clerk

                           GALVESTON DIVISION

AMERICAN CONTRACTORS                      §
INDEMNITY COMPANY DBA                     §
TEXAS BONDING COMPANY,                    §
                                          §
VS.                                       § CIVIL ACTION NO. 3:19-CV-00399
                                          §
TRI COASTAL COMMUNITY                     §
DEVELOPMENT, ET AL.                       §

                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

       On January 6, 2021, Plaintiff’s Motion for Summary Judgment and

Memorandum in Support (Dkt. 23) was referred to United States Magistrate Judge

Andrew M. Edison under 28 U.S.C. § 636(b)(1)(B). Dkt. 28. On January 12, 2021,

Judge Edison filed a memorandum and recommendation (Dkt. 29) recommending

that the motion be granted, and a final judgment entered against Defendant

Sherwin Tongee.

       No objections have been filed to the memorandum and recommendation.

Accordingly, the court reviews it for plain error on the face of the record. 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the court finds

that there is no plain error apparent from the face of the record. Accordingly:

       (1)   Judge Edison’s memorandum and recommendation (Dkt. 29) is
             approved and adopted in its entirety as the holding of the court;

       (2)   Plaintiff’s Motion for Summary Judgment and Memorandum in
             Support (Dkt. 23) is granted; and
Case 3:19-cv-00399 Document 30 Filed on 01/28/21 in TXSD Page 2 of 2




 (3)   A final judgment will be separately entered against Sherwin Tongee in
       the amount of $113,236.29, together with post-judgment interest at
       the legal rate.

 Signed on Galveston Island this 28th day of January 2021.



                                ______________________________
                                     JEFFREY VINCENT BROWN
                                  UNITED STATES DISTRICT JUDGE




                                  2
